


Exhibit 10.5
AMENDMENT #5 TO SERVICES AGREEMENT
This Amendment #5 to Services Agreement (this “Amendment”), is entered into as
of March 17, 2015, by and between Pacira Pharmaceuticals, Inc., (the “Company”),
MPM Asset Management LLC (“MPM”) and Gary Patou (“Consultant”).
This Amendment #5 amends the Services Agreement dated October 28, 2010 by and
among the Company, MPM and Consultant, as amended on December 8, 2011, November
29, 2012, September 11, 2013 and November 17, 2014 (the “Original Agreement”).
If there is any conflict between the provisions of this Amendment and those in
the Original Agreement, the provisions of this Amendment govern. Except as
expressly stated in this Amendment, capitalized terms used and not defined
herein have the same meanings defined in the Original Agreement. Except as
expressly amended herein, all other terms and provision of the Original
Agreement remain in full force and effect.
RECITALS
Consultant currently devotes approximately 50% of his business time to the
Company for a monthly service fee of $15,880.40 through December 31, 2015. Due
to the fact that 50% of the consultant’s business time currently costs MPM
$20,904 per month, the Company agrees to a monthly service fee of $20,904 per
month from April 1, 2015 through the remainder of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
1.
Section 4(a) is hereby amended to add that the amount of Monthly Services Fee as
of April 1, 2015 is $20,904.





[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.




PACIRA PHARMACEUTICALS, INC.
By: /s/ David Stack    
Dave Stack
President, CEO and Chairman






MPM ASSET MANAGEMENT LLC
By: /s/ Luke Evnin    
Luke Evnin
Managing Director
    




CONSULTANT




/s/ Dr. Gary Patou        
Dr. Gary Patou




